NO. 07-06-0236-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      JUNE 14, 2006

                          ______________________________


                            EX PARTE ALFRED LEE STONE

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Alfred Lee Stone, an inmate proceeding pro se, has filed an application for a writ of

habeas corpus seeking relief from a final conviction for aggravated assault. He argues the

indictment was defective thereby denying him the right to prepare a proper defense and his

right to due process of law. We dismiss for want of jurisdiction.


       This Court has original jurisdiction only in cases specifically prescribed by law. See

TEX . CONST . art. 5, § 6; Tex. Gov’t Code Ann. §§ 22.220 and 22.221 (Vernon 2004). Article

11.05 of the Texas Code of Criminal Procedure lists the courts which are authorized to

issue a writ of habeas corpus. Absent from that list are courts of appeals. See Kim v.

State, 181 S.W.3d 448, 449 (Tex.App.–Waco 2005, no pet.),
       A post-conviction application for a writ of habeas corpus for a felony in which the

death penalty was not assessed must be filed in the court of original conviction and made

returnable to the Texas Court of Criminal Appeals. See Tex. Code Crim. Proc. Ann. art.

11.07(3)(a), (b) (Vernon 2005). Thus, we do not have jurisdiction to entertain Stone’s

application.


       Accordingly, this proceeding is dismissed for want of jurisdiction.


                                          Don H. Reavis
                                            Justice



Do not publish.




                                             2